 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   HELEN LOTSOFF and ASHLEIGH                          Case No.: 18-cv-02033-AJB-JLB
     HARTMAN, on behalf of other persons
12
     similarly situated,                                 ORDER:
13                                     Plaintiffs,
                                                         (1) DENYING DEFENDANT WELLS
14
            v.                                           FARGO BANK’S MOTION TO
15                                                       COMPEL ARBITRATION;
16   WELLS FARGO BANK, N.A., FCTI,
     INC., and DOES 1-50, inclusive,                     (2) GRANTING PLAINTIFFS’
17                                                       MOTION FOR LEAVE TO FILE AN
                                     Defendants.
                                                         AMENDED COMPLAINT; AND
18
19                                                       (3) DENYING DEFENDANT FCTI,
                                                         INC.’S MOTION TO DISMISS
20
21
                                                         (Doc. Nos. 3, 16, 17)
22
23         Presently before the Court are Defendant Wells Fargo’s motion to compel individual
24   arbitration, (Doc. No. 3), Plaintiffs Helen Lotsoff and Ashleigh Hartman’s motion for leave
25   to file an amended complaint, (Doc. No. 17), and Defendant FCTI, Inc.’s motion to dismiss,
26   (Doc. No. 16). Having reviewed the parties’ arguments and controlling legal authority, and
27   pursuant to Civil Local Rule 7.1.d.1, the Court finds the matter suitable for decision on the
28
                                                     1
                                                                                 18-cv-02033-AJB-JLB
 1   papers and without oral argument. For the reasons set forth below, the Court DENIES
 2   Defendant Wells Fargo’s motion to compel arbitration, GRANTS Plaintiffs’ leave to file
 3   an amended complaint, and DENIES Defendant FCTI’s motion to dismiss.
 4                                         I.    BACKGROUND
 5         Plaintiffs Helen Lotsoff and Ashleigh Hartman bring this action on behalf of
 6   themselves and a class of all similarly situated Wells Fargo customers against Defendants.
 7   Plaintiffs hold checking accounts with Defendant Wells Fargo Bank, (Doc. No. 1-3 ¶¶ 7,
 8   8), and challenge Defendant Wells Fargo’s practice of charging overdraft fees (“OD Fee”)
 9   on “Authorize Positive, Purportedly Settle Negative Transactions.” (Id. ¶ 2.) Specifically,
10   Plaintiffs allege Defendant Wells Fargo routinely assesses OD Fees on transactions that
11   did not overdraw the account and charges both a non-sufficient funds fee and an OD Fee
12   on a single transaction, though the Defendant’s contractual agreement with its customers
13   states otherwise. (Id. ¶ 2.)
14         Plaintiffs filed their First Amended Complaint (“FAC”) in Superior Court on July
15   13, 2018, alleging causes of action for (1) breach of contract; (2) violation of the
16   Consumers Legal Remedies Act; (3) violation of the unfair competition law; and (4)
17   conversion. (Doc. No. 1-3 at 10–11.) This case was then removed on August 30, 2018.
18   (Doc. No. 1.) Defendant Wells Fargo subsequently filed this motion to compel arbitration.
19   (Doc. No. 3.) Defendant FCTI filed its motion to dismiss. (Doc. No. 16.) Plaintiff also filed
20   its motion for leave to file its second amended complaint. (Doc. No. 17.)
21                                   II.        LEGAL STANDARDS
22   A.    Motion to Compel Arbitration
23         The Federal Arbitration Act (“FAA”) governs the enforcement of arbitration
24   agreements involving interstate commerce. 9 U.S.C. § 2. Pursuant to § 2 of the FAA, an
25   arbitration agreement is “valid, irrevocable, and enforceable, save upon such grounds as
26   exist at law or in equity for the revocation of any contract.” Id. The FAA permits “[a] party
27   aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a written
28   agreement for arbitration [to] petition any United States district court . . . for an order
                                                    2
                                                                             18-cv-02033-AJB-JLB
 1   directing that such arbitration proceed in the manner provided for in [the] agreement.” Id.
 2   § 4.
 3          Given the liberal federal policy favoring arbitration, the FAA “mandates that district
 4   courts shall direct parties to proceed to arbitration on issues as to which an arbitration
 5   agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985)
 6   (emphasis in original). Thus, in a motion to compel arbitration, the district court’s role is
 7   limited to determining “(1) whether a valid agreement to arbitrate exists and, if it does, (2)
 8   whether the agreement encompasses the dispute at issue.” Kilgore v. KeyBank Nat’l Ass’n,
 9   673 F.3d 947, 955–56 (9th Cir. 2012) (citing Chiron Corp. v. Ortho Diagnostic Sys., Inc.,
10   207 F.3d 1126, 1130 (9th Cir. 2000)). If these factors are met, the court must enforce the
11   arbitration agreement in accordance with its precise terms. Id.
12          While generally applicable defenses to contract, such as fraud, duress, or
13   unconscionability, may invalidate arbitration agreements, the FAA preempts state law
14   defenses that apply only to arbitration or that derive their meaning from the fact that an
15   agreement to arbitrate is at issue. AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339
16   (2011). There is generally a strong policy favoring arbitration, which requires any doubts
17   to be resolved in favor of the party moving to compel arbitration. Moses H. Cone Mem.
18   Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983). However, where a party
19   challenges the existence of an arbitration agreement, “the presumption in favor of
20   arbitrability does not apply.” Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733, 742
21   (9th Cir. 2014).
22   B.     Motion for Leave to File Second Amended Complaint
23          Pursuant to Federal Rule of Civil Procedure 15, leave to amend should be “freely
24   give[n] [] when justice so requires.” Fed. R. Civ. P. 15(a)(2). “This policy is to be applied
25   with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th
26   Cir. 2003) (citation and internal quotation marks omitted). In Foman v. Davis, 371 U.S.
27   178 (1962), the Supreme Court offered several factors for district courts to consider in
28   deciding whether to grant a motion to amend under Rule 15(a):
                                                   3
                                                                              18-cv-02033-AJB-JLB
 1                In the absence of any apparent or declared reason—such as
                  undue delay, bad faith or dilatory motive on the part of the
 2
                  movant, repeated failure to cure deficiencies by amendments
 3                previously allowed, undue prejudice to the opposing party by
                  virtue of allowance of the amendment, futility of amendment,
 4
                  etc.—the leave sought should, as the rules require, be ‘freely
 5                given.’
 6   Id. at 182. Additionally, “[a]bsent prejudice, or a strong showing of any of the remaining
 7   Foman factors, there exists a presumption under Rule 15(a) in favor of granting leave to
 8   amend.” Eminence Capital, 316 F.3d at 1052.
 9                                       III.   DISCUSSION
10         The Court will address Defendant Wells Fargo’s motion to compel arbitration,
11   Plaintiffs’ motion for leave to file a second amended complaint, and Defendant FCTI’s
12   motion to dismiss in turn.
13   A.    Defendant Wells Fargo’s Motion to Compel Arbitration
14         Defendant Wells Fargo asserts Plaintiffs accepted the “Consumer Account
15   Agreement” by declining to opt-out of their Wells Fargo service. (Doc. No. 3-1 at 6.)
16   Because they agreed to the Consumer Account Agreement, Defendant Wells Fargo argues
17   they also agreed to the Arbitration Agreement that Defendant Wells Fargo now invokes.
18   (Id.) The Arbitration Agreement states, in pertinent part, the following:
19                First, discuss your dispute with a banker. If your banker is unable
                  to resolve your dispute, you agree that either Wells Fargo or you
20
                  can initiate arbitration as described in this section.
21
                  Definition: . . . . A “dispute” is any unresolved disagreement
22
                  between Wells Fargo and you. A “dispute” may also include a
23                disagreement about this Arbitration Agreement’s meaning,
                  application, or enforcement.
24
25                Wells Fargo and you each agrees to waive the right to a jury
                  trial or a trial in front of a judge in a public court. This
26
                  Arbitration Agreement has only one exception: Either Wells
27                Fargo or you may still take any dispute to a small claims court.
                  ....
28
                                                  4
                                                                             18-cv-02033-AJB-JLB
 1                [N]either Wells Fargo nor you will be entitled to join or
                  consolidate disputes by or against others as a representative
 2
                  or member of a class, to act in any arbitration in the interests
 3                of the general public, or to act as a private attorney general.
 4
                  If any provision related to a class action, class arbitration, private
 5                attorney general action, other representative action, joinder, or
                  consolidation is found to be illegal or unenforceable, the entire
 6
                  Arbitration Agreement will be unenforceable.
 7
 8   (Doc. No. 1-3, Ex. A at 68) (original emphasis.) Defendant asserts the Court should compel
 9   Plaintiffs to honor the mutual agreements to arbitrate their individual claims. (Doc. No. 3-
10   1 at 6.) In opposition, Plaintiffs argue the Arbitration Agreement is “illegal” because it
11   “improperly bars plaintiffs from seeking public injunctive relief in any forum . . . .” (Doc.
12   No. 15 at 8.) Thus, there is no reason to compel this case to arbitration. (Id.)
13         The Court notes that both parties do not dispute that the Federal Arbitration Act
14   (“FAA”) governs the parties’ mutual arbitration agreement. (Doc. No. 3-1 at 12; Doc. No.
15   15.) Instead, the parties argue the merits of McGill v. Citibank, N.A., 2 Cal. 5th 945 (9th
16   Cir. 2017). (Doc. No. 3-1 at 18–24; Doc. No. 15 at 19–21.) Defendant claims that any of
17   Plaintiff’s arguments premised on McGill are meritless as Plaintiffs do not seek public
18   injunctive relief. (Doc. No. 3-1 at 18.) Additionally, Defendant asserts the FAA upholds
19   the Arbitration Agreement. (Id. at 12.) Plaintiffs contend they do indeed seek public
20   injunctive relief, and the Arbitration Agreement at issue is invalid under McGill because it
21   improperly bars plaintiffs from seeking such relief in any forum. (Doc. No. 15 at 19.)
22   Moreover, Plaintiffs assert Defendant Wells Fargo is precluded from enforcing the
23   Arbitration Agreement because a California court has held the same clause to be
24   unenforceable. (Id. at 9.) The Court will address the requests for judicial notice and each
25   argument in turn.
26         i.     Requests for Judicial Notice
27         Federal Rule of Evidence 201 states that a “court may judicially notice a fact that is
28   not subject to reasonable dispute because it: (1) is generally known within the trial court’s
                                                    5
                                                                                18-cv-02033-AJB-JLB
 1   territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
 2   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Here, Defendant Wells
 3   Fargo requests judicial notice of two documents: (1) American Arbitration Association’s
 4   (“AAA”) Consumer Arbitration Rules and (2) Wells Fargo Consumer and Business
 5   Account Fees. (Doc. Nos. 3-2 and 21-1.)
 6         Judicial notice of the AAA’s Consumer Arbitration Rules is proper because the
 7   contents of the rules are not reasonably subject to dispute and can be accurately and readily
 8   determined from sources whose accuracy cannot reasonably be questioned. Chavarria v.
 9   Ralphs Grocery Co., 812 F. Supp. 2d 1079, 1087 n.8 (C.D. Cal. 2011). Accordingly, the
10   Court GRANTS Defendant Wells Fargo’s request for judicial notice of the AAA’s
11   Consumer Arbitration Rules.
12         Judicial notice of Wells Fargo Consumer and Business Account Fees is proper
13   because Plaintiffs refer to out-of-network inquiry fees in their FAC. Accordingly, the court
14   may consider documents and filings described in the complaint under the incorporation by
15   reference doctrine. See, e.g., Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir.
16   2010); Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). Accordingly, the
17   Court GRANTS Defendant Wells Fargo’s request for judicial notice of Wells Fargo
18   Consumer and Business Account Fees.
19         ii.    Issue Preclusion by Wallace v. Wells Fargo & Co.
20         Collateral estoppel bars the relitigation of issues that have been argued and decided
21   in previous proceedings. Lucido v. Superior Court, 795 P.2d 1223, 1225 (Cal. 1990). This
22   doctrine is applied only after several requirements are fulfilled: (1) the issue sought to be
23   precluded is identical to the issue decided in a former proceeding; (2) the issue was actually
24   litigated in the former proceeding; (3) the issue was necessarily decided in the former
25   proceeding; (4) the decision in the former proceeding was final and on the merits; and (5)
26   the party against whom preclusion is sought is the same as, or in privity with, the party to
27   the former proceeding. Id.
28         Plaintiffs contend Defendant Wells Fargo is collaterally estopped from compelling
                                                   6
                                                                              18-cv-02033-AJB-JLB
 1   arbitration because a California court has previously held the Arbitration Agreement at
 2   issue is unenforceable. (Doc. No. 15 at 9.) In Wallace v. Wells Fargo & Co., Case No.
 3   2017-1-CV-217775 (Super. Ct. Cal., Santa Clara Cty. Aug. 7, 2018), the Superior Court of
 4   California denied Wells Fargo’s motion to compel arbitration and held Wells Fargo’s
 5   “entire Arbitration Agreement is unenforceable by its own terms.” (Doc. 15-1, Ex. A at 8.)
 6   Specifically, the court noted “the express language of the Arbitration Agreement, drafted
 7   by Defendants [Wells Fargo], prohibits public injunctive relief in any forum by
 8   affirmatively precluding any other exception to arbitration.” (Id. at 7.) Thus, the court states
 9   Wells Fargo’s Arbitration Agreement violates California law established under McGill and
10   the entire Arbitration Agreement becomes unenforceable under its “poison pill” clause. (Id.
11   at 8.) The Wallace order is currently on appeal by Defendants. (Doc. No. 21 at 11.)
12          However, Defendant Wells Fargo’s argument against collateral estoppel is
13   compelling. Defendant Wells Fargo points to Pearson v. P.F. Chang’s China Bistro, which
14   noted that “a decision on a motion to compel arbitration is not a final judgment on the
15   merits that gives rise to collateral estoppel.” 2015 U.S. Dist. LEXIS 184157 (S.D. Cal. Feb.
16   23, 2015) (Sammartino, J.) at *12 n.4. This Court agrees. Accordingly, collateral estoppel
17   does not prevent Defendant Wells Fargo from compelling arbitration.
18          iii.   Applicability of McGill
19          “Relief that has the primary purpose or effect of redressing or preventing injury to
20   an individual plaintiff—or to a group of individuals similarly situated to the plaintiff—does
21   not constitute public injunctive relief.” McGill, 2 Cal. 5th at 955. Defendant Wells Fargo
22   argues Plaintiffs are not seeking public injunctive relief, but rather that they seek private
23   injunctive relief on behalf of “a narrow subset of Wells Fargo checking account holders.”
24   (Doc. 3-1 at 7.) However, the Court need not decide this issue for the purposes of this
25   motion because Defendant Wells Fargo’s Arbitration Agreement indeed bars public
26   injunctive relief. The Arbitration Agreement states “Wells Fargo and you each agrees to
27   waive the right to a jury trial or a trial in front of a judge in a public court. This Arbitration
28   Agreement has only one exception: Either Wells Fargo or you may still take any dispute to
                                                     7
                                                                                 18-cv-02033-AJB-JLB
 1   small claims court.” (Doc. 1-3, Ex. A at 68) (emphasis added.)
 2         The Ninth Circuit has recently issued several decisions holding that McGill is not
 3   preempted by the FAA. Blair v. Rent-a-Center, Inc., 928 F.3d 819, 830–31 (9th Cir. 2019);
 4   see McArdle v. AT&T Mobility LLC, 772 Fed.Appx. 575 (9th Cir. 2019); Tillage et al. v.
 5   Comcast Corp. et al., 772 Fed.Appx. 569 (9th Cir. 2019). Defendant Wells Fargo asserts
 6   that Blair has no bearing on the instant motion. Defendant Wells Fargo argues that the
 7   Arbitration Agreement here does not prevent public injunctive relief. However, the Court
 8   disagrees, and as explained below, McGill does apply to the instant Arbitration Agreement
 9   and renders the agreement unenforceable.
10         Accordingly, McGill applies in determining whether this Arbitration Agreement is
11   invalid and unenforceable. The McGill Court considered the exact question presented here:
12   whether an arbitration provision is invalid and unenforceable because it waives the right to
13   seek public injunctive relief in any forum. 2 Cal. 5th at 954. McGill concluded, “a provision
14   in any contract – even a contract that has no arbitration provision – that purports to waive,
15   in all fora, the statutory rights to seek public injunctive relief under the UCL, the CLRA,
16   or the false advertising law is invalid and unenforceable under California law.” Id. at 962
17   (emphasis in original).
18         Here, the Arbitration Agreement states that the consumer or Wells Fargo is allowed
19   to “submit a dispute to binding arbitration at any time, regardless of whether a lawsuit or
20   other proceeding has previously begun,” but “neither Wells Fargo nor you will be entitled
21   to join or consolidate disputes by or against others as a representative or member of a class,
22   to act in any arbitration in the interests of the general public.” (Doc. No. 1-3, Ex. A at 68.)
23   Thus, Defendant Wells Fargo has discretion to send any dispute to arbitration and the
24   consumer is prohibited from “act[ing] in any arbitration in the interests of the general
25   public.” Accordingly, this arbitration agreement precludes consumers ability to seek public
26   injunctive relief in any forum. Thus, this agreement is unenforceable under McGill. See
27   McGill, 2 Cal. 5th at 961; Blair, 928 F.3d at 830–31.
28         Defendant Wells Fargo argues that this Arbitration Agreement only prevents
                                                   8
                                                                               18-cv-02033-AJB-JLB
 1   Plaintiffs from seeking public injunctive relief in arbitration. However, the Arbitration
 2   Agreement allows Defendant Wells Fargo to send to any dispute to arbitration with only
 3   one exception for small claims court. Thus, it effectively deprives consumers of seeking
 4   public injunctive relief. Accordingly, this arbitration agreement violates the law.
 5         Further, the agreement states: “If any provision related to a class action, class
 6   arbitration, private attorney general action, other representative action, joinder, or
 7   consolidation is found to be illegal or unenforceable, the entire Arbitration Agreement will
 8   be unenforceable.” (Doc. No. 1-3, Ex. A at 68.) This “poison pill” language unambiguously
 9   states that the entire Arbitration Agreement will be unenforceable. See McArdle v. AT&T
10   Mobility LLC, No. 09-CV-1177-CW, 2017 WL 435998, at *5 (N.D. Cal. Oct. 2, 2017).
11   Accordingly, the entire Arbitration Agreement is unenforceable.
12         The Court DENIES Defendants’ motion to compel arbitration.
13   B.    Motion for Leave to File Second Amended Complaint
14         Plaintiffs contend that their motion for leave to file a second amended complaint was
15   not brought with undue delay or in bad faith and Defendants will not suffer prejudice.
16   Plaintiffs have not sought leave of this Court prior to file an amended complaint. Plaintiffs
17   seek to cure Defendant Wells Fargo’s claim that Plaintiff is not seeking general public
18   injunctive relief by adding: (1) a public-injunctive relief class and (2) factual allegations
19   clarifying that Wells Fargo consumer account disclosures are publicly available and thus,
20   mislead the public. (Doc. No. 17-1 at 2.) Defendant Wells Fargo and Defendant FTCI filed
21   oppositions to Plaintiffs’ motion. (Doc. Nos. 25 and 26.)
22         Defendant Wells Fargo argues that Plaintiffs’ motion is premature in light of the
23   motion to compel arbitration. (Doc. No. 25 at 9–10.) As the Court stated above, the Court
24   did not need to determine whether Plaintiffs were seeking public injunctive relief to
25   determine the motion to compel arbitration. Further, the Court has now denied Defendant
26   Wells Fargo’s motion to compel arbitration and thus, Plaintiffs’ motion is not premature.
27         Defendant Wells Fargo also asserts that Plaintiffs are seeking to avoid arbitration
28   through amendment. (Doc. No. 25 at 10–12.) However, the Court again has already decided
                                                  9
                                                                             18-cv-02033-AJB-JLB
 1   that the Arbitration Agreement is unenforceable regardless of whether Plaintiff was seeking
 2   public injunctive relief. Accordingly, Plaintiffs’ amendment is not for the purpose of
 3   avoiding arbitration.
 4         Defendant Wells Fargo next contends that the proposed amendment is futile. A court
 5   may deny leave to amend if the proposed amendment is futile or would be subject to
 6   dismissal. See Carrico v. City & Cty. Of San Francisco, 656 F.3d 1002, 1008 (9th Cir.
 7   2001). The test of futility “is identical to the one used when considering the sufficiency of
 8   a pleading challenged under Rule 12(b)(6).” Miller v. Rykoff-Sexton, Inc., 845 F.2d 209,
 9   214 (9th Cir. 1988), implied overruling on other grounds by Ashcroft v. Iqbal, 556 U.S.
10   662 (2009). “While some courts liken the futility inquiry with that of a motion to dismiss,
11   most recognize that ‘[d]enial of leave to amend on [futility] ground [s] is rare.’” Defazio v.
12   Hollister, Inc., No. Civ. 04–1358, 2008 WL 2825045, at *2 (E.D. Cal. July 21, 2008)
13   (quotation omitted).
14         Specifically, Defendant Wells Fargo argues that Plaintiffs’ allegations are not
15   factual, but rather, relabel a contractual agreement as “advertising” or “marketing” to
16   bolster their request for public injunctive relief. (Doc. No. 25 at 12.) First, Plaintiffs
17   contend that the amendment is to clear up any confusion as to whether they are seeking
18   public injunctive relief. Second, Plaintiffs’ proposed amended complaint contains
19   allegations stating that consumers do rely on publicly-available fee disclosures when
20   deciding where to bank. (See, e.g., Doc. No. 17-2 ¶¶ 6, 7, 8, 38, 89, 91.) Third, Plaintiffs’
21   proposed amended complaint alleges that the documents are in fact used for advertising
22   and marketing to the general public. Accordingly, the Court finds that Plaintiffs additional
23   allegations regarding a public injunctive relief-only class and clarifying that they are in fact
24   seeking public injunctive relief are not futile.
25         Defendant Wells Fargo does not address the remainder of the Foman factors.
26   However, the Court finds that the proposed amended complaint does not prejudice the
27   opposing parties, was not brought by undue delay or in bad faith. Accordingly, the Foman
28   factors weigh in favor of granting Plaintiffs’ motion for leave to file second amended
                                                   10
                                                                               18-cv-02033-AJB-JLB
 1   complaint.
 2           Defendant FTCI does not oppose Plaintiffs’ motion, but rather argues that its motion
 3   to dismiss should not be rendered moot on the basis of the filing of the motion to amend.
 4   However, in light of the Court granting Plaintiffs’ motion, the Court finds that FTCI’s
 5   motion to dismiss should be denied as moot and without prejudice.
 6           Accordingly, the Court GRANTS Plaintiffs’ motion for leave to file second
 7   amended complaint.
 8   C.      Defendant FTCI’s Motion to Dismiss
 9           Since the Court denies to compel arbitration in the instant matter and is allowing
10   Plaintiff to file its second amended complaint, the Court DENIES Defendant FTCI’s
11   motion to dismiss as moot and without prejudice.
12                                       IV.    CONCLUSION
13           Based on the foregoing reasons, the Court DENIES Defendant Wells Fargo’s
14   motion to compel arbitration, GRANTS Plaintiffs’ motion for leave to file its second
15   amended complaint and DENIES Defendant FTCI’s motion to dismiss as moot and
16   without prejudice. Plaintiffs must file an amended complaint on or before October 11,
17   2019.
18
19   IT IS SO ORDERED.
20   Dated: September 30, 2019
21
22
23
24
25
26
27
28
                                                  11
                                                                             18-cv-02033-AJB-JLB
